RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 18a0040p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                 ┐
                                     Plaintiff-Appellee,   │
                                                           │
                                                           >       No. 16-3855
        v.                                                 │
                                                           │
                                                           │
 LE’ARDRUS BURRIS,                                         │
                                 Defendant-Appellant.      │
                                                           ┘


                              Decided and Filed: February 26, 2018

         Before: COLE, Chief Judge; BATCHELDER, MOORE, CLAY, GIBBONS,
         ROGERS, SUTTON, COOK, GRIFFIN, KETHLEDGE, WHITE, STRANCH,
                 DONALD, THAPAR, BUSH, and LARSEN, Circuit Judges.
                                  _________________

                                             ORDER
                                      _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.
       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.

                                              ENTERED BY ORDER OF THE COURT



                                              Deborah S. Hunt, Clerk